Dismissed and Memorandum Opinion filed March 24, 2005








Dismissed and Memorandum Opinion filed March 24, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00087-CV
____________
 
CYRUS M. FLEMING,
Appellant
 
V.
 
HERMAN P. JACKSON,
Appellee
 

 
On Appeal from County Civil Court
at Law No. 2  
Harris County,
Texas
Trial Court Cause No. 811571
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed January 19, 2005
.  The notice of appeal was filed on
January 19, 2005.  To date, our records
show that appellant has neither established indigence nor  paid the $125.00 appellate filing fee.  See Tex.
R. App. P. 5 (requiring payment of fees in civil cases unless indigent);Tex.
R. App. P. 20.1 (listing requirements for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the Supreme Court
and the Courts of Appeals, Misc. Docket No. 98-9120 (Tex. Jul. 21, 1998)
(listing fees in court of appeals); Tex.
Gov=t Code Ann. ' 51.207 (Vernon Supp.2004-05) (same). 




After being notified that this appeal was
subject to dismissal, appellant did not adequately respond. 
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified
time).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum
Opinion filed March 24, 2005.
Panel consists of Justices
Edelman, Seymore and Guzman.